517 So. 2d 137 (1987)
GIRDLEY CONSTRUCTION COMPANY and Seaboard Surety Company, Appellants/Cross-Appellees,
v.
ARCHITECTURAL EXTERIORS, INC., Appellee/Cross-Appellant.
No. 87-922.
District Court of Appeal of Florida, Fifth District.
December 31, 1987.
William E. Ruffier of Sanders, McEwan, Mims & Martinez, P.A., Orlando, for appellants/cross-appellees.
*138 Daniel J. Webster of Dunn, Smith & Withers, Daytona Beach, for appellee/cross-appellant.
PER CURIAM.
This issue below was whether venue of one portion of an action by Architectural Exteriors, Inc. against Girdley Construction Co., Inc. should be transferred from Volusia County to Orange County based upon a contractual provision between the parties. In the instant case, such a transfer would result in multiple suits and a splitting of causes of action. Therefore, the provision should not be enforced. See Interval Marketing Associates, Inc. v. Sea Club Ass's IV, Ltd., 468 So. 2d 262 (Fla. 2d DCA 1985). The timeliness of the motion was not challenged or considered below.
The order is reversed.
REVERSED.
DAUKSCH, COBB and SHARP, JJ., concur.